  Case 2:17-cv-09010-AGR Document 528 Filed 10/22/19 Page 1 of 2 Page ID #:14299

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 17-9010-AGR                                                Date    October 22, 2019
 Title            TMF Trustee Limited v. M/T Megacore Philomena, et al.



 Present: The                   Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                Karl Lozada                                   None                              None
                Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff                      Attorneys Present for Defendant
                            None                                                 None
 Proceedings:                 In Chambers: MINUTE ORDER RE TMF TRUSTEE LIMITED’S (1)
                              REQUEST FOR LEAVE TO FILE A SUR-SUR-SURREPLY TO THE
                              DECLARATIONS OF MR. BRUCCULERI AND MR. LOUKOPOULOS
                              (Dkt. No. 502); AND (2) JOINT [SIC] REQUEST FOR DECISION ON
                              O2 TRADING LIMITED’S CLAIM FOR CUSTODIA LEGIS
                              EXPENSES (Dkt. No. 525)

        On September 12, 2018, O2 Trading Limited (“O2”) filed a verified claim for reimbursement of
custodia legis expenses (Local Admiralty Rule E-14(d)). (Dkt. No. 346.) On November 13, 2018,
Plaintiff TMF Trustee Limited (“TMF”) filed objections. (Dkt. No. 424.) On November 21, 2018,
Hurricane Navigation, Inc. (“Hurricane”) and M/T Megacore Philomena filed a reply. (Dkt. No. 430.)
Pursuant to court order, TMF filed a surreply on December 10, 2018. (Dkt. No. 452.) On December 14,
2018, O2 filed a response with additional declarations. (Dkt. No. 459.) TMF filed a declaration in
response (Dkt. No. 481), to which Hurricane objected (Dkt. No. 483.)

        The court set a hearing on April 30, 2019 by order dated April 22, 2019. (Dkt. No. 477.) In the
April 22, 2019 order, the court found that O2 could request reimbursement for custodia legis expenses.
(Order, Dkt. No. 477 at 1-4.) The court requested that the parties be prepared to address the
documentation for the requested reimbursements for two of the three categories, namely, crew wages
and insurance. (Id. at 4-6.) The court also requested oral argument on TMF’s contention that it would
be inequitable for O2 to receive reimbursement for custodia legis expenses under the circumstances of
this case. (Id. at 6.)

       The matter came on for hearing on April 30, 2019. The court ordered that O2 file the declaration
of Frank C. Brucculeri in support of O2's reconciliation of CLE payments presented at the hearing and
permitted O2 to file a third supplemental declaration of Mr. Loukopoulos. (Order dated April 30, 2019,
Dkt. No. 485.) Both declarations were filed on April 30 and May 3, 2019. (Dkt. Nos. 486, 489.)

        On May 15, 2019, TMF filed a request for leave of court to file a “sur-sur-surreply”to the
declarations of Mr. Brucculeri and Mr. Loukopoulos filed on April 30 and May 3, 2019. (Dkt. No. 502.)
TMF argues that it has not had an opportunity to address new exhibits, incorrect statements and new
legal arguments in the declarations. Huricane filed objections to TMF’s Request. (Dkt. No. 503.)
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 2:17-cv-09010-AGR Document 528 Filed 10/22/19 Page 2 of 2 Page ID #:14300

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 17-9010-AGR                                              Date    October 22, 2019
 Title          TMF Trustee Limited v. M/T Megacore Philomena, et al.

        On September 24, 2019, TMF and Intervenor Monjasa Ltd. filed a request for decision on O2's
verified claim for custodia legis expenses. Although captioned as a joint request, O2 objected to the
request on the ground that its motion is not submitted unless TMF withdraws its request for leave of
court to file a sur-sur-surreply. (Dkt. No. 525.)

        Mr. Brucculeri’s declaration responds to the Order dated April 22, 2019 and provides a
reconciliation of the amounts claimed for crew wages and insurance. (Dkt. No. 486.) TMF does not
identify any specific inaccuracies or disputes with the reconciliation, which was discussed at the April
30, 2019 hearing.

        Mr. Loukopoulos’ declaration, however, addresses TMF’s argument that it would be inequitable
for O2 to receive reimbursement for custodia legis expenses because the record contains no accounting
for the revenues received from the Vessel’s last two voyages and this court has disbursed, from the
Vessel’s sales proceeds, money for expenses that were not paid by Hurricane, Oxygen or O2. Mr.
Loukopoulos’ declaration provides new argument and exhibits not previously in the record and,
therefore, there is good cause to permit TMF to respond.

       Accordingly, IT IS ORDERED that TMF’s request for leave to file a sur-sur-surreply to the
declarations of Mr. Brucculeri and Mr. Loukopoulos (Dkt. No. 502) is GRANTED IN PART as follows:
On or before November 13, 2019, TMF may file a sur-sur-surreply limited to the issue of whether it
would be inequitable for O2 to receive reimbursement for custodia legis expenses and the material in
Mr. Loukopoulos’ declaration (Dkt. No. 489).

        IT IS FURTHER ORDERED that the request for decision (Dkt. No. 525) is denied. As O2's
objection to the request points out, O2's verified claim for custodia legis expenses has not been
submitted for decision within the meaning of Local Rule 83-9.1.1(a).




                                                          Initials of Preparer         kl




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                   Page 2 of 2
